

	

		II

		109th CONGRESS

		1st Session

		S. 327

		IN THE SENATE OF THE UNITED STATES

		

			February 9, 2005

			Mr. Santorum (for

			 himself and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to expand the

		  tip credit to certain employers and to promote tax compliance.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Small Business Tax Equalization and

			 Compliance Act of 2005.

		

			2.

			Expansion of credit for portion of social security taxes paid

			 with respect to employee tips

			

				(a)

				Expansion of credit to other lines of business

				Paragraph (2) of section 45B(b) of the Internal Revenue Code of

			 1986 is amended to read as follows:

				

					

						(2)

						Application only to certain lines of business

						In applying paragraph (1), there shall be taken into account

				only tips received from customers or clients in connection with—

						

							(A)

							the providing, delivering, or serving of food or beverages for

				consumption if the tipping of employees delivering or serving food or beverages

				by customers is customary, or

						

							(B)

							the providing of any cosmetology service for customers or

				clients at a facility licensed to provide such service if the tipping of

				employees providing such service is customary.

						.

			

				(b)

				Definition of cosmetology service

				Section 45B of such Code is amended by redesignating subsections

			 (c) and (d) as subsections (d) and (e), respectively, and by inserting after

			 subsection (b) the following new subsection:

				

					

						(c)

						Cosmetology service

						For purposes of this section, the term cosmetology

				service means—

						

							(1)

							hairdressing,

						

							(2)

							haircutting,

						

							(3)

							manicures and pedicures,

						

							(4)

							body waxing, facials, mud packs, wraps, and other similar skin

				treatments, and

						

							(5)

							any other beauty related service provided at a facility at

				which a majority of the services provided (as determined on the basis of gross

				revenue) are described in paragraphs (1) through (4).

						.

			

				(c)

				Effective date

				The amendments made by this section shall apply to tips received

			 for services performed after December 31, 2004.

			

			3.

			Information reporting and taxpayer education for providers of

			 cosmetology services

			

				(a)

				In general

				Subpart B of part III of subchapter A of chapter 61 of the

			 Internal Revenue Code of 1986 is amended by inserting after section 6050T the

			 following new section:

				

					

						6050U.

						Returns relating to cosmetology services and information to

				be provided to cosmetologists

						

							(a)

							In general

							Every person (referred to in this section as a reporting

				person) who—

							

								(1)

								employs 1 or more cosmetologists to provide any cosmetology

				service,

							

								(2)

								rents a chair to 1 or more cosmetologists to provide any

				cosmetology service on at least 5 calendar days during a calendar year,

				or

							

								(3)

								in connection with its trade or business or rental activity,

				otherwise receives compensation from, or pays compensation to, 1 or more

				cosmetologists for the right to provide cosmetology services to, or for

				cosmetology services provided to, third-party patrons, shall comply with the

				return requirements of subsection (b) and the taxpayer education requirements

				of subsection (c).

							

							(b)

							Return requirements

							The return requirements of this subsection are met by a

				reporting person if the requirements of each of the following paragraphs

				applicable to such person are met.

							

								(1)

								Employees

								In the case of a reporting person who employs 1 or more

				cosmetologists to provide cosmetology services, the requirements of this

				paragraph are met if such person meets the requirements of sections 6051

				(relating to receipts for employees) and 6053(b) (relating to tip reporting)

				with respect to each such employee.

							

								(2)

								Independent contractors

								In the case of a reporting person who pays compensation to 1 or

				more cosmetologists (other than as employees) for cosmetology services provided

				to third-party patrons, the requirements of this paragraph are met if such

				person meets the applicable requirements of section 6041 (relating to returns

				filed by persons making payments of $600 or more in the course of a trade or

				business), section 6041A (relating to returns to be filed by service-recipients

				who pay more than $600 in a calendar year for services from a service

				provider), and each other provision of this subpart that may be applicable to

				such compensation.

							

								(3)

								Chair renters

								

									(A)

									In general

									In the case of a reporting person who receives rent or other

				fees or compensation from 1 or more cosmetologists for use of a chair or for

				rights to provide any cosmetology service at a salon or other similar facility

				for more than 5 days in a calendar year, the requirements of this paragraph are

				met if such person—

									

										(i)

										makes a return, according to the forms or regulations

				prescribed by the Secretary, setting forth the name, address, and TIN of each

				such cosmetologist and the amount received from each such cosmetologist,

				and

									

										(ii)

										furnishes to each cosmetologist whose name is required to be

				set forth on such return a written statement showing—

										

											(I)

											the name, address, and phone number of the information contact

				of the reporting person,

										

											(II)

											the amount received from such cosmetologist, and

										

											(III)

											a statement informing such cosmetologist that (as required by

				this section), the reporting person has advised the Internal Revenue Service

				that the cosmetologist provided cosmetology services during the calendar year

				to which the statement relates.

										

									(B)

									Method and time for providing statement

									The written statement required by clause (ii) of subparagraph

				(A) shall be furnished (either in person or by first-class mail which includes

				adequate notice that the statement or information is enclosed) to the person on

				or before January 31 of the year following the calendar year for which the

				return under clause (i) of subparagraph (A) is to be made.

								

							(c)

							Taxpayer education requirements

							In the case of a reporting person who is required to provide a

				statement pursuant to subsection (b), the requirements of this subsection are

				met if such person provides to each such cosmetologist annually a publication,

				as designated by the Secretary, describing—

							

								(1)

								in the case of an employee, the tax and tip reporting

				obligations of employees, and

							

								(2)

								in the case of a cosmetologist who is not an employee of the

				reporting person, the tax obligations of independent contractors or

				proprietorships.

							The

				publications shall be furnished either in person or by first-class mail which

				includes adequate notice that the publication is enclosed.

							(d)

							Definitions

							For purposes of this section—

							

								(1)

								Cosmetologist

								

									(A)

									In general

									The term cosmetologist means an individual who

				provides any cosmetology service.

								

									(B)

									Anti-avoidance rule

									The Secretary may by regulation or ruling expand the term

				cosmetologist to include any entity or arrangement if the

				Secretary determines that entities are being formed to circumvent the reporting

				requirements of this section.

								

								(2)

								Cosmetology service

								The term cosmetology service has the meaning given

				to such term by section 45B(c).

							

								(3)

								Chair

								The term chair includes a chair, booth, or other

				furniture or equipment from which an individual provides a cosmetology service

				(determined without regard to whether the cosmetologist is entitled to use a

				specific chair, booth, or other similar furniture or equipment or has an

				exclusive right to use any such chair, booth, or other similar furniture or

				equipment).

							

							(e)

							Exceptions for certain employees

							Subsection (c) shall not apply to a reporting person with

				respect to an employee who is employed in a capacity for which tipping (or

				sharing tips) is not customary.

						.

			

				(b)

				Conforming amendments

				

					(1)

					Section 6724(d)(1)(B) of such Code (relating to the definition of

			 information returns) is amended by redesignating clauses (xiii) through (xviii)

			 as clauses (xiv) through (xix), respectively and by inserting after clause

			 (xii) the following new clause:

					

						

							(xiii)

							section 6050U(a) (relating to returns by cosmetology service

				providers).

						.

				

					(2)

					Section 6724(d)(2) of such Code is amended—

					

						(A)

						by striking or at the end of subparagraph

			 (AA),

					

						(B)

						by striking the period at the end of subparagraph (BB) and

			 inserting , or, and

					

						(C)

						by inserting after subparagraph (BB) the following new

			 subparagraph:

						

							

								(CC)

								subsections (b)(3)(A)(ii) and (c) of section 6050U (relating to

				cosmetology service providers) even if the recipient is not a payee.

							.

					

					(3)

					The table of sections for subpart B of part III of subchapter A

			 of chapter 61 of the Internal Revenue Code of 1986 is amended by adding after

			 section 6050T the following new item:

					

						

							Sec. 6050U. Returns relating to

				cosmetology services and information to be provided to

				cosmetologists.

						

						.

				(c)Effective

			 dateThe amendments made by this section shall apply to calendar

			 years after 2004.

			

